Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a calibration method.
II. Claim 8, drawn to an additive manufacturing apparatus.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of Group II can be used to additively manufacture an article, which is materially different from the process of Group I.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I-II require different fields of search, including different classification areas and different search queries. See MPEP 808.02(C).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Shen Bin Wu on July 14, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 8 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shen Bin Wu on July 22, 2022.

The application has been amended as follows: 
1. (Currently Amended) A calibration method of an additive manufacturing apparatus, which forms a three-dimensional molded object by repeating a material layer forming step of forming a material layer on a molding region that is a region in which the three-dimensional molded object is formed, and a solidifying step of irradiating the material layer with laser beams respectively scanned by a plurality of scanners to form a solidified layer, the calibration method comprising: an irradiation trace forming step of scanning the laser beams with each of the plurality of scanners with respect to a plurality of target positions on a calibration plate installed on the molding region, and forming a plurality of irradiation traces having different shapes for each of the plurality of scanners at each of the plurality of target positions; an imaging step of simultaneously imaging the plurality of irradiation traces formed with respect to a same target position among the plurality of target positions with an imaging device that has an imaging sensor; a specifying step of specifying a plurality of irradiated positions of the laser beams scanned by each of the plurality of scanners based on the plurality of irradiation traces imaged in the imaging step; and a correction step of generating correction data that specifies a deviation amount at any point of a laser coordinate system related to each of the plurality of scanners based on the plurality of irradiated positions specified in the specifying step.
8. (Canceled)
Claim Interpretation
Claim 1 recites the “irradiation traces having different shapes for each of the plurality of scanners.” The claim term “different shapes” is interpreted in view of paragraphs [0031], [0036], [0042], and Figs. 7A-E. By “different” Applicant conveys that the traces have partially overlapping shapes, such that differentiating which shape was made by which laser and scanner can be recognized, and the calibration of the plurality of lasers can be performed at each of a plurality of target positions, even with both aimed at the same target position. Accordingly, “different shapes” is interpreted as partially (and not completely) overlapping when aligned. Of particular note, the cross of Fig. 6A and the X of Fig. 6B, when aligned as shown in Fig. 7A, are different shapes, despite the similarity if one of those traces was rotated to overlap completely with the other.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 recites, a “calibration method of an additive manufacturing apparatus, which forms a three-dimensional molded object by repeating a material layer forming step of forming a material layer on a molding region that is a region in which the three-dimensional molded object is formed, and a solidifying step of irradiating the material layer with laser beams respectively scanned by a plurality of scanners to form a solidified layer, the calibration method comprising: an irradiation trace forming step of scanning the laser beams with each of the plurality of scanners with respect to a plurality of target positions on a calibration plate installed on the molding region, and forming a plurality of irradiation traces having different shapes for each of the plurality of scanners at each of the plurality of target positions; an imaging step of simultaneously imaging the plurality of irradiation traces formed with respect to a same target position among the plurality of target positions with an imaging device that has an imaging sensor; a specifying step of specifying a plurality of irradiated positions of the laser beams scanned by each of the plurality of scanners based on the plurality of irradiation traces imaged in the imaging step; and a correction step of generating correction data that specifies a deviation amount at any point of a laser coordinate system related to each of the plurality of scanners based on the plurality of irradiated positions specified in the specifying step.”
Higashi (US 2010/0176539; US 8,163,224) and Fig. 8 of Ozaki (US 2017/0173689; US 10,688,559) teach a similar calibration method. Each teach use of a calibration plate and an imaging sensor positioned over target locations to assess deviations and correct the alignment. Each calibrate a single laser and do not require irradiation trace shapes that can be differentiated.
[0094-97] of Dardis (US 2022/0168813; see also Brown (US 2019/0118481)) teaches calibration of multiple lasers each with a respective scanner on a calibration plate. While there are alternatives for following the process for just one, there is no disclosure of different shapes, as alignment does not suggest traces in the same target positions, and so therefore no need to differentiate them. Similarly, Lehmann (US 2021/0323087) teaches calibrating multiple lasers, including with cross marks that have an intersection in the center, but does not have them aimed at the same target positions and therefore no need to differentiate.
Vaes (US 2020/0164588) teaches calibration marker Mc [0116-17], distortion marker Md [0116-17], and Solidifying marker Ms [0123] each with different shapes, but there is no suggestions of aiming them at the same locations and differentiating source by shape. Similarly, [0036] and [0078] of Lehmann (US 2020/0156313) teaches shaped laser irradiation traces for calibrating a multi-laser system, but has the same deficiencies.
[0064] of Hasegawa (US 2018/0333807) teaches an additive manufacturing system where solidification is caused by overlapping lasers, which would suggest a desire to calibrate to the same locations. Hasegawa does not remedy the deficiency in the available prior art.
Col. 11 l. 58 to col. 12 ll. 10 of Miyashita (US 11,389,876; US 2019/0151947) and [0046] of Ostroverkhov (US 20180193956) teach different shapes for calibration traces.
No combination of the above references teach or suggest aiming differently shaped irradiation traces from different laser sources at the same target positions to simultaneously calibrate a plurality of lasers as claimed.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           
/NIKI BAKHTIARI/             Primary Examiner, Art Unit 1726